Exhibit 10.29

 

ACTUANT CORPORATION

CHANGE IN CONTROL AGREEMENT

FOR

MARK E. GOLDSTEIN

 

This Agreement is made as of August 19, 2004 (the “Effective Date”), between
Actuant Corporation (the “Corporation”), a Wisconsin corporation and Mark E.
Goldstein (the “Executive”).

 

WHEREAS, the Executive is a valued employee of the Corporation; and

 

WHEREAS, the Corporation desires to enter into this Change in Control Agreement
with the Executive to provide the Executive with contractual assurances to
induce the Executive to remain as an employee of the Corporation notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Corporation.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Executive and the Corporation agree as follows:

 

1. Employment and Duties. The Corporation hereby employs Executive as Vice
President – Tools & Supplies, with all powers and authority as are customary to
this position, and Executive hereby accepts employment with the Corporation in
accordance with the terms and conditions set forth herein. Executive shall have
such executive responsibilities as is customary with this position and as the
Corporation’s Board of Directors or the President (as the case may be) shall
from time to time assign to him. Executive agrees to devote his full time
(excluding annual vacation time), skill, knowledge, and attention to the
business of the Corporation and the performance of his duties under this
Agreement.

 

2. Termination, Bonus, and Severance Pay.

 

(a) As used in this Agreement, a Change in Control means:

 

(i) a sale of over 50% of the stock of the Corporation measured in terms of
voting power, other than in a public offering; or

 

(ii) the sale by the Corporation of over 50% of its business or assets in one or
more transactions over a consecutive 12-month period; or

 

(iii) a merger or consolidation of the Corporation with or into any other
corporation or corporations such that the shareholders of the Corporation prior
to the merger or consolidation do not own at least 50% of the surviving entity
measured in terms of voting power; or

 

(iv) the acquisition by any means of more than 25% of the voting power or common
stock of the Corporation by any person or group of persons (with group defined
by the definitions under Section 13(d)(3) of the Securities Exchange Act of
1934, as amended); or

 



--------------------------------------------------------------------------------

(v) the election of directors constituting a majority of the Corporation’s board
of directors pursuant to a proxy solicitation not recommended by the
Corporation’s board of directors.

 

(b) As used in this Agreement, a Triggering Event means:

 

(i) (A) reducing the base salary paid to the Executive or (B) a material
reduction in Executive’s bonus opportunity or (C) reducing the total aggregate
value of the fringe benefits received by the Executive from the levels received
by the Executive at the time of a Change in Control or during the 180 day period
immediately preceding the Change in Control; or

 

(ii) a material change in the Executive’s position or duties or the Executive’s
reporting responsibilities from the levels existing at the time of a Change in
Control or during the 180 day period immediately preceding the Change in
Control; or

 

(iii) a change in the location or headquarters where the Executive is normally
expected to provide services to a location of 40 or more miles from the previous
location existing at the time of the Change in Control or during the 180 day
period immediately preceding the Change in Control.

 

(c) If the Corporation terminates Executive’s employment within the period
beginning six months prior to a Change in Control and ending 24 months following
a Change in Control or Executive voluntarily terminates his services following a
Triggering Event that occurs within 24 months following the date of a Change in
Control, the Corporation shall pay to the Executive a lump sum equal to the sum
of (A) twice the amount of the highest per annum base rate of salary in effect
with respect to the Executive during the two-year period immediately prior to
the termination of employment plus (B) twice the amount of the highest annual
bonus or incentive compensation earned by the Executive under any cash bonus or
incentive compensation plan of the Corporation during the three complete fiscal
years of the Corporation immediately preceding the termination of employment.
Such lump sum shall be paid by the Corporation to the Executive within twenty
days after the Executive’s termination of employment. In addition, the
Corporation, at the Corporation’s cost, shall continue to provide Executive with
the welfare benefits and other perquisites Executive was receiving at the time
of the Change in Control for a period of two years following Executive’s
termination of employment or such earlier date as Executive becomes employed by
another employer and becomes eligible for welfare benefits. For purposes hereof,
perquisites will include the Executive’s right to lease a car or a car
allowance, as the case may be.

 

(d) Notwithstanding any provision herein, no amounts will be due under this
Agreement in the event the Executive’s employment is terminated by the
Corporation for cause. The term “for cause” shall mean solely the following
events:

 

(i) Executive has been convicted of a felony which has adversely affected the
Corporation’s reputation;

 

- 2 -



--------------------------------------------------------------------------------

(ii) Executive has materially misappropriated the Corporation’s funds, property
or opportunities; or

 

(iii) Executive has materially breached any of the provisions of this Agreement
after having been provided by written notice a reasonable opportunity (not less
than 15 business days) to cure such breach.

 

3. Certain Additional Payments by the Corporation.

 

(a) In the event it shall be determined that the severance benefits payable to
Executive under this Agreement or any other payments or benefits received or to
be received by the Executive (whether payable pursuant to the terms of this
Agreement, any other plan, agreement or arrangement) (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”). The Gross-Up Payment shall be in an amount such
that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and excise tax imposed on the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b) Subject to the provisions of paragraph (c) of this Section 3, all
determinations required to be made under this Section 3, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm designated by the Executive (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Corporation and the Executive within twenty business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Corporation. All fees and expenses of the Accounting Firm
shall be borne solely by the Corporation. Any Gross-Up Payment, as determined
pursuant to this Section 3, shall be paid by the Corporation to the Executive
within five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Corporation and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Corporation should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Corporation
exhausts its remedies pursuant to paragraph (c) of this Section 3 and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred

 

- 3 -



--------------------------------------------------------------------------------

and any such Underpayment shall be promptly paid by the Corporation to or for
the benefit of Executive.

 

(c) The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall describe the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which he gives such notice to the Corporation (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Corporation notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

(i) give the Corporation any information reasonably requested by the Corporation
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

 

(iii) cooperate with the Corporation in good faith in order effectively to
contest such claim, and

 

(iv) permit the Corporation to participate in any proceedings relating to such
claim;

 

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c) of Section 3, the Corporation shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Corporation shall determine; provided, however, that if
the Corporation directs the Executive to pay such claim and sue for a refund,
the Corporation shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that any extension of the statute of limitations

 

- 4 -



--------------------------------------------------------------------------------

relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Corporation’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to paragraph (c) of this Section 3, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Corporation’s complying with the requirements of paragraph (c)
of this Section 3) promptly pay to the Corporation the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If after the receipt by the Executive of an amount advanced by the
Corporation pursuant to paragraph (c) of this Section 3, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Corporation does not notify the Executive in writing of its intent
to contest such denial of refund prior to the expiration of thirty days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

4. Confidential Information. As a supplement to any other confidentiality
provisions applicable to the Executive, Executive acknowledges that all
Confidential Information is and shall continue to be the exclusive proprietary
property of the Corporation, whether or not disclosed to or entrusted to the
custody of Executive. Executive will not, either during the term hereof or at
any time thereafter, disclose any Confidential Information, in whole or in part,
to any person or entity other than to employees or affiliates of the
Corporation, for any reason or purpose, unless the Corporation gives its prior
written consent to such disclosure. Executive also will not, either during the
term hereof or at any time thereafter, use in any manner any Confidential
Information for his own purposes or for the benefit of any person or entity
except the Corporation and its affiliates whether such use consists of
duplication, removal, oral communication, disclosure, transfer or other
unauthorized use thereof, unless the Corporation gives its prior written consent
to such use. As used herein, the term “Confidential Information” refers to all
information and materials not in the public domain belonging to, used by or in
the business of the Corporation (the “Business”) relating to its business
strategies, products, pricing, customers, technology, programs, costs, employee
compensation, marketing plans, developmental plans, computer programs, computer
systems, inventions, developments, formulae, processes, designs, drawings, trade
secrets of every kind and character and competitive information. “Confidential
Information” also includes confidential information belonging to other companies
and disclosed to the Executive by the Corporation.

 

5. Non-competition and Inventions.

 

(a) During the period of employment of Executive and for a period of one year
after Executive’s termination of employment for any reason, Executive shall not
directly or indirectly as a principal, agent, owner, employee, consultant,
advisor, trustee,

 

- 5 -



--------------------------------------------------------------------------------

beneficiary, distributor, partner, co-venturer, officer, director, stockholder
or in any other capacity, nor will any entity owned by Executive:

 

(i) divert or attempt to divert any business from the Corporation or engage in
any act likely to cause any customer or supplier of the Corporation to
discontinue or curtail its business with the Corporation or to do business with
another entity, firm, business, activity or enterprise directly or indirectly
competitive with the Corporation; or

 

(ii) contact, sell or solicit to sell or attempt to contact, sell or solicit to
sell products competitive to those sold by the Corporation to any customer of
the Corporation with which Executive had contact while performing services for
the Corporation; or

 

(iii) solicit or attempt to solicit any employee of the Corporation for
employment or retention.

 

Notwithstanding the provisions above, Executive may acquire securities of any
entity the securities of which are publicly traded, provided that the value of
the securities of such entity held directly or indirectly by Executive
immediately following such acquisition is less than 5% of the total value of the
then outstanding class or type of securities acquired.

 

(b) Executive acknowledges and agrees that the restrictions set forth in this
Section 5 are founded on valuable consideration and are reasonable in duration
and geographic area in view of the circumstances under which this Agreement is
executed and that such restrictions are necessary to protect the legitimate
interests of the Corporation. If, in any judicial proceeding, a court shall
refuse to enforce any separate covenant set forth herein, then such
unenforceable covenant shall be deemed eliminated from this Section 4 for the
purpose of that proceeding to the extent necessary to permit the remaining
separate covenants to be enforced.

 

(c) The Executive hereby sells, transfers and assigns to the Corporation the
entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable materials, made or conceived by the Executive, solely or jointly,
or in whole or in part, during the period Executive is bound by this Agreement
which (i) relate to methods, apparatus, designs, products, processes or devices
sold, leased, used or under construction or development by the Corporation or
any subsidiary or (ii) otherwise relate to or pertain to the business, functions
or operations of the Corporation or any subsidiary, or (iii) arise (wholly or
partly) from the efforts of the Executive during the term hereof in connection
with his performance of his duties hereunder. The Executive shall communicate
promptly and disclose to the Corporation, in such form as the Corporation
requests, all information, details and data pertaining to the aforementioned
inventions, ideas, disclosures and improvements; and, whether during the term
hereof or thereafter, the Executive shall execute and deliver to the Corporation
such formal transfers and assignments and such other papers and documents as may
be required of the Executive to permit the Corporation to file and prosecute the
patent applications and, as to copyrightable

 

- 6 -



--------------------------------------------------------------------------------

material, to obtain copyright thereon. This provision does not relate to any
invention for which (i) no equipment, supplies, facilities or trade secret
information of the Corporation was used and which was developed entirely on the
Executive’s own time and which does not relate (A) directly to the business of
the Corporation, or (B) to the Corporation’s actual or demonstrably anticipated
research or development; or (ii) does not result in any work performed by the
Executive for the Corporation.

 

(d) The provisions in this paragraph are a supplement to any other
confidentiality and non-compete provisions applicable to the Executive in any
other agreements.

 

6. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive, to his address appearing on the records of the Corporation.

 

If to the Corporation:

 

Actuant Corporation

6100 North Baker Road

Milwaukee, WI 53209

Attention: Chairman of the Audit Committee

 

With a copy to:

 

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Attention: Helen R. Friedli

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(d) The Corporation may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Corporation’s failure to insist upon strict
compliance with any provisions hereof or any other provision of this Agreement
or the failure to assert any right the Executive or the Corporation may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for cause pursuant to this Agreement, shall not be deemed
to be a waiver of such provision or right of any other provision or right of
this Agreement.

 

(f) The Executive and the Corporation acknowledge that, except as may otherwise
be provided herein or under any other written agreement between the Executive
and the Corporation, the employment of the Executive by the Corporation is “at
will” and the Executive’s employment may be terminated by the Corporation at any
time.

 

(g) The Corporation agrees that if it breaches any payment obligation hereunder,
the Corporation will pay all reasonable attorney fees and costs incurred by
Executive in enforcing Executive’s rights hereunder.

 

(h) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

(i) If the Corporation sells, leases, exchanges or otherwise disposes of, in a
single transaction or series of related transactions, all or substantially all
of its property and assets, or if the Corporation ceases to exist as a separate
entity as a result of a merger, spin-off, reorganization or otherwise, then the
Corporation will, as a condition precedent to any such transaction, cause
effective provision to be made so that the person or entity acquiring such
property and assets or succeeding to the business of the Corporation as the
surviving entity of a merger, spin-off, reorganization or otherwise, as
applicable, becomes bound by, and replaces the Corporation under, this
Agreement.

 

7. Injunctive Relief. Executive acknowledges and agrees that irreparable injury
will result to the Corporation in the event Executive breaches any covenant
contained in this Agreement and that the remedy at law for such breach will be
inadequate. Therefore, if Executive engages in any act in violation of the
provisions of this Agreement, the Corporation shall be entitled, in addition to
such other remedies and damages as may be available to it by law or under this
Agreement, to injunctive or other equitable relief to enforce the provisions
hereof.

 

8. Prior Agreement. This Agreement supersedes the Change In Control Agreement,
dated January 2002, between the Corporation and Executive, which agreement is
hereby terminated and of no further force or effect.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

ACTUANT CORPORATION By:  

/s/ Robert C. Arzbaecher

Printed Name:

 

Robert C. Arzbaecher

Title:

 

President and Chief Executive Officer

By:  

/s/ Mark E. Goldstein

   

Mark E. Goldstein

 

- 9 -